 Case 5:19-cv-00125-TBR Document 11 Filed 01/16/20 Page 1 of 6 PageID #: 188




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CIVIL ACTION NO. 5:19-cv-00125-TBR


JACKSON PURCHASE ENERGY CORPORATION and
WEST KENTUCKY RURAL ELECTRIC COOPERATIVE
CORPORATION                                                                          PLAINTIFFS

v.

MARSHALL COUNTY, KENTUCKY, et al.                                                  DEFENDANTS


                   ANSWER TO PLAINTIFFS’ AMENDED COMPLAINT


       Defendants, Marshall County, Kentucky; Marshall County Fiscal Court; Kevin Neal, in his

official capacity as Marshall County Judge Executive; and Justin Lamb, Kevin Spraggs, and Monti

Collins, in their respective official capacities as Marshall County Commissioners (collectively the

“Defendants”), by counsel, state as follows for their Answer to Plaintiffs’ Amended Complaint.

                                       FIRST DEFENSE

       The Amended Complaint fails to state a claim upon which relief can be granted and should

be dismissed with prejudice.

                                      SECOND DEFENSE

       The Plaintiffs are not entitled to equitable relief insofar as the Plaintiffs have adequate

remedies at law.

                                       THIRD DEFENSE

       1.      The allegations set forth in paragraphs 1, 10, 11, 12, 13, 17, 22, 23, 26, 30, 85, 89,

107, 120, and 165 of the Amended Complaint are statements of law that do not contain any




                                                 1
 Case 5:19-cv-00125-TBR Document 11 Filed 01/16/20 Page 2 of 6 PageID #: 189




statements of fact that require a specific response. To the extent that such are deemed to be

statements of fact, they are denied.

        2.     Defendants deny the allegations set forth in paragraphs 2, 3, 4, 5, 7, 9, 37, 64, 76,

78, 79, 80, 86, 87, 88, 90, 97, 98, 108, 109, 110, 111, 121, 122, 123, 124, 132, 134, 137, 138, 139,

145, 146, 153, 155, 156, 161, 166, 167, 168, 174, 175, 176, 177, 183, 184, 186, 187, 192, and 193

of the Amended Complaint.

        3.     Defendants lack sufficient knowledge or information to admit or deny the

allegations set forth in paragraphs 6, 29, and 61 of the Amended Complaint and therefore deny

same.

        4.     In response to the allegations set forth in paragraphs 8, 32, 33, 34, 35, 36, 38, 44,

45, 48, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 63, 67, 68, 69, 71, 72, 73, 74, 75, 82, 83, 84, 92,

93, 94, 95, 96, 100, 101, 102, 103, 104, 105, 113, 114, 115, 116, 117, 118, 126, 127, 128, 129,

130, 131, 133, 141, 142, 143, 144, 148, 149, 150, 151, 152, 154, 158, 159, 160, 163, 164, 171,

172, 173, 179, 180, 181, 182, 185, 189, 190, and 191 of the Amended Complaint, Defendants state

that the statutes, opinions, documents, and publications cited therein speak for themselves and are

the best evidence of their contents and deny any allegations inconsistent therewith.

        5.     Upon information and belief, Defendants admit the allegations set forth in

paragraphs 14, 15, 24, 25, 27, 28, 47, and 170 of the Amended Complaint.

        6.     Defendants admit the allegations set forth in paragraphs 16, 18, 19, 20, 21, 31, 39,

41, 42, 43, 46, 65, 66, and 70 of the Amended Complaint.

        7.     In response to the allegations set forth in paragraphs 81, 91, 99, 112, 125, 140, 147,

157, 162, 169, 178, and 188 of the Amended Complaint, Defendants incorporate and re-allege

their responses set forth above.



                                                  2
 Case 5:19-cv-00125-TBR Document 11 Filed 01/16/20 Page 3 of 6 PageID #: 190




       8.      In response to the allegations set forth in paragraph 40 of the Amended Complaint,

the Defendants admit the second reading of Ordinance 2019-09 occurred on August 26, 2019, and

that the fee imposed by that Ordinance was “$7.00 per month per active residential and commercial

electric meter.” The Defendants further state that the publication cited therein speaks for itself and

is the best evidence of its contents and deny any allegations inconsistent therewith.

       9.      In response to the allegations set forth in paragraph 49 of the Amended Complaint,

Defendants admit that the first reading of Ordinance 2019-12 occurred at the October 16, 2019,

regular session of the Marshall County Fiscal Court. The Defendants further state that the

Ordinance cited therein speaks for itself and is the best evidence of its contents and deny any

allegations inconsistent therewith.

       10.     In response to the allegations set forth in paragraph 62 of the Amended Complaint,

Defendants state that the publication cited therein speaks for itself and is the best evidence of its

contents and deny any allegations inconsistent therewith; Defendants specifically deny that the

Plaintiff published the Ordinance.

       11.     In response to the allegations set forth in paragraphs 77 of the Amended Complaint,

Defendants state that the Ordinance and ruling cited therein speak for themselves and are the best

evidence of their contents and deny any allegations inconsistent therewith. Defendants deny the

remaining allegations set forth in paragraph 77 of the Amended Complaint.

       12.     In response to the allegations set forth in paragraphs 106 and 119 of the Amended

Complaint, Defendants admit they had been provided a copy of the TVA letter at the time of the

passage of Ordinance 2019-12 and deny the remaining allegations set forth therein.

       13.     In response to the allegations set forth in paragraphs 135 and 136 of the Amended

Complaint, Defendants state that the regulatory mandate cited therein speaks for itself and is the



                                                  3
 Case 5:19-cv-00125-TBR Document 11 Filed 01/16/20 Page 4 of 6 PageID #: 191




best evidence of its contents and deny any allegations inconsistent therewith. Defendants deny the

remaining allegations set forth in paragraphs 135 and 136 of the Amended Complaint.

          14.    Defendants deny each and every other allegation that is not specifically admitted

herein.

                                         FOURTH DEFENSE
          The Amended Complaint is barred by the doctrines of sovereign immunity, absolute

immunity, qualified immunity, governmental immunity, official immunity, legislative immunity,

and where applicable, immunity provided by the 11th Amendment to the United States

Constitution.

                                          FIFTH DEFENSE

          At all times relevant herein, Defendants acted in accordance with the letter and spirit of

and substantially complied with all applicable common law, statutes, regulations, and

Constitutions of the Commonwealth of Kentucky and the United States of America, and these

Defendants rely upon same as a complete bar to all claims of the Plaintiffs herein.

                                          SIXTH DEFENSE

          At all times relevant herein, Defendants followed all applicable policies and procedures,

and Defendants rely upon same as a complete bar to all claims of the Plaintiffs herein.

                                        SEVENTH DEFENSE

          The Plaintiffs’ claims are barred by their failure to join indispensable parties.

                                         EIGHTH DEFENSE

          The Plaintiffs’ claims are barred or precluded, in whole or in part, by application of the

doctrines of abstention and failure to exhaust administrative remedies.




                                                    4
 Case 5:19-cv-00125-TBR Document 11 Filed 01/16/20 Page 5 of 6 PageID #: 192




                                       NINTH DEFENSE

        Counts 1 and 9 of the Plaintiffs’ Amended Complaint (Takings Claim – United States

Constitution and Takings Claim – Kentucky Constitution) should be dismissed because they are

not ripe.

                                       TENTH DEFENSE

        Count 4 of the Plaintiffs’ Amended Complaint (Equal Protection Clause – United States

Constitution) should be dismissed for lack of standing.

                                    ELEVENTH DEFENSE

        The Plaintiffs’ Amended Complaint and claims therein are subject to all appropriate

statutes of limitation.

                                     TWELFTH DEFENSE

        Defendants reserve the right to assert any and all affirmative defenses that arise or become

known to them through the course of discovery, and Defendants incorporate by reference and adopt

as part of their Answer all appropriate defenses set forth in Civil Rules 8 and 12 insofar as such

defenses are appropriate.

        WHEREFORE, Defendants respectfully request as follows:

        1.      That the Amended Complaint against them be dismissed with prejudice and held

for naught;

        2.      That they be awarded their reasonable attorney’s fees and costs herein expended;

and

        3.      That they be granted any and all other relief, whether in law or equity, to which

they may reasonably appear entitled.




                                                 5
 Case 5:19-cv-00125-TBR Document 11 Filed 01/16/20 Page 6 of 6 PageID #: 193




                                                      Respectfully submitted,

                                                       /s/ D. Barry Stilz
                                                      D. Barry Stilz
                                                      Lynn Sowards Zellen
                                                      Kinkead & Stilz, PLLC
                                                      301 E Main Street, Suite 800
                                                      Lexington, KY 40507
                                                      Telephone: (859) 296-2300
                                                      Facsimile: (859) 296-2566
                                                      bstilz@ksattorneys.com
                                                      lzellen@ksattorneys.com
                                                      Counsel for Defendants




                                 CERTIFICATE OF SERVICE

       I certify that true and correct copies of the foregoing have been served by CM/ECF on this

the 16th day of January, 2020, on counsel of record for all parties.



                                                      /s/ D. Barry Stilz
                                                      Counsel for Defendants




                                                 6
